Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference of our reports dated March11, 2011, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of Allegiant Travel Company and subsidiaries, included in this Annual Report (Form10-K) for the year ended December31, 2010 in the following registration statements and related prospectuses. Allegiant Travel Company FormS-8 File No.333-141227 Allegiant Travel Company FormS-3 File No.333-153282 Allegiant Travel Company FormS-3ASR File No.333-161966 /s/ Ernst & Young LLP Las Vegas, Nevada March11, 2011
